Title: From George Washington to Robert Brooke, 16 March 1795
From: Washington, George
To: Brooke, Robert


        
          Sir,
          Philada Mar: 16th 1795
        
        Ever since the General Assembly of Virginia were pleased to submit to my disposal fifty shares in the Potomak, and one hundred in the James River company, it has been my anxious desire to appropriate them to an object, most worthy of public regard.
        It is with indescribable regret that I have seen the youth of the United States migrating to foreign countries, in order to acquire the higher branches of erudition and to obtain a knowledge of the Sciences. Altho it would be injustice to many to pronounce the certainty of their imbibing maxims, not congenial with republicanism; it must nevertheless be admitted that a serious danger is encountered by sending abroad among other political systems, those who have not well learned the value of their own.
        The time is therefore come when a plan of Universal education ought to be adopted in the United States. Not only do the exigencies of public & private life demand it; but if it should ever be apprehended that prejudice would be entertained in one part of the Union against another; an efficatious remedy will be, to assemble the youth of every part under such circumstances, as

will, by the freedom of intercourse and collision of sentiment, give to their minds the direction of truth, philanthropy and mutual conciliation.
        It has been represented, that an University corrisponding with these ideas, is contemplated to be built in the federal city; and that it will receive considerable endowments. This position is so eligable from its centrality—so convenient to Virginia, by whose legislature the shares were granted, and in which part of the federal district stands—and combines so many other conveniences, that I have determined to vest the Potomak shares in that University.
        Presuming it to be more agreeable to the general assembly of Virginia, that the shares in the James River company should be reserved for a similar object in some part of that State, I intend to allot them for a seminary to be erected at such place, as they shall deem most proper.
        I am disposed to believe, that a seminary of learning upon an enlarged plan, but yet not coming up to the full idea of an University, is an institution to be preferred for the position which is to be chosen. The students, who wish to pursue the whole range of science, may pass with advantage from the seminary to the University, and the former by a due relation may be rendered cooperative with the latter.
        I cannot however dissemble my opinion, that if all the shares were conferred on an University, it would become far more important, than when they are divided; and I have been constrained from concentering them in the same place, merely by my anxiety to reconcile a particular attention to Virginia, with a great good, in which she will abundantly share, in common with the rest of the United States.
        I must beg the favor of your Excellency to lay this letter before that honorable body, at their next session; in order that I may appropriate the James river shares to the place which they may prefer. They will at the sametime again accept my acknowledgments for the opportunity, with which they have favored me, of attempting to supply so important a desideratum in the United States as an University, adequate to our necessity and a preparatory seminary. With great consideration & respect I am Sir Your most Obedt Hble serv.
        
          Go: Washington
        
       